Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 04/05/2021.
Claims 1-28 have been allowed.
Claim 28 has been amended.
Claim 29 has been cancelled.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
Applicant’s arguments, see pages 7-8 of Applicant’s Remarks filed on 04/05/2021,   with respect to the rejection(s) of claims 28 and 29 being rejected under 35 U.S.C. 112(b) and 112(f) have been fully considered and are persuasive. On pages 7-8 of said Remarks, Applicant states that “…Claims 28 and 29 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite. Claim 29 is also rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph for being dependent on claim 28. Claim 28 is amended as set forth above to address the rejection under §112.” After corroborating said amendments, Examiner has determined that said amendments do overcome the 35 U.S.C. 112(b) and 112(f) issues that were brought up in the previous Office Action; and therefore the claim rejection under 35 U.S.C. §112 have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 28,
“…a second I/O pin configured to output an insulation fault signal; and a monitoring means coupled to the first I/O pin for detecting a leakage current on the first I/O pin corresponding to an injected signal into the insulative material by a signal source, wherein the monitoring means comprises a filter module and a current detection for detecting a leakage current on the first I/O pin corresponding to an injected signal into the insulative material by a signal source and an output module for outputting an active state on the insulation fault signal when the leakage current is greater than a given threshold.”
Please see Office Action filed on 01/21/2021 for Reasons for Allowance regarding claims 1 and 16.
Claims 2-15 are also allowed as they further limit allowed claim 1.
Claims 17-27 are also allowed as they further limit allowed claim 16.
The closest prior art references that were found based on an updated search.
Chan et al. US 2017/0160761 - High voltage direct current power distribution unit comprises an input terminal to receive a high voltage direct current voltage, where an insulation fault detection circuit detects an insulation resistance value.
Li et al. US 2021/0006060 - Intelligent leakage current detection and interruption device for power cord, has detection monitoring module which detects whether open circuit condition is present in first or second leakage current detection line.
Gandolfi US 2010/0020452 - Leakage detection and interruption circuit for protection devices e.g. useful for protecting electrical transmission lines has sensing conductor for sensing leakage current, disconnect switch, and disconnect switch control circuit.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 16 and 28; therefore claims 1-28 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAUL J RIOS RUSSO/Examiner, Art Unit 2867